DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Asano, discloses a method of manufacturing an integrated circuit (IC) device, the method comprising: forming a plurality of first word lines in a substrate, in a first region of the substrate; forming a plurality of second word lines at the substrate in a separate, second region of the substrate; forming a plurality of capacitors on the plurality of first word lines in the first region; forming a plurality of source lines on the plurality of second word lines in the second region; forming an insulation layer covering the plurality of capacitors in the first region and the plurality of source lines in the second region. The prior art of records, individually or in combination, do not disclose nor teach “forming a variable resistance structure at a location spaced apart from an upper surface of the plurality of source lines by a first vertical distance, in the second region” in combination with other limitations as recited in claim 1.
The prior art of record, Asano, discloses a method of manufacturing an integrated circuit (IC) device, the method comprising: forming a plurality of first word lines in a substrate, in a first region of the substrate; forming a plurality of second word lines at the substrate in a separate, second region of the substrate; forming a plurality of capacitors on the plurality of first word lines in the first region; forming a plurality of source lines on the plurality of second word lines in the second region; forming an insulation layer covering the plurality of capacitors in the first region and the plurality of source lines in the second region; and forming a variable resistance structure at a location spaced apart from an upper surface of the substrate by a first vertical distance, in the second region; forming a first multi-layered wiring structure on the insulation layer in the first region; and forming a second multi-layered wiring structure on the insulation layer in the second region, wherein at least a portion of the first multi-layered wiring structure and at least a portion of the second multi-layered wiring structure are formed simultaneously. The prior art of records, individually or in combination, do not disclose nor teach “wherein the forming the variable resistance structure is performed concurrently with forming the second multi-layered wiring structure” in combination with other limitations as recited in claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811